Citation Nr: 0110261	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease.

2.  Entitlement to service connection for a left foot 
disability, to include residuals of a plantar wart or callus.

3.  Entitlement to a higher (compensable) initial disability 
rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active duty for training from August 1980 to 
November 1980.  She served on active duty from February 1981 
to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This appeal also arises from a November 
1996 rating decision, in which the RO assigned a 0 percent, 
noncompensable disability rating as the initial rating for 
service-connected hepatitis C.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary 

to substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In October 1996, the Board remanded the veteran's case for 
the development of additional evidence with regard to the 
left ankle and left foot claims.  The Board asked that the RO 
make attempts to obtain additional service medical records to 
supplement the apparently incomplete records that were 
associated with the claims file.  The Board asked the RO to 
conduct the search so as to find records under any and all of 
the last names that the veteran had during her service, 
including Prewett, Keene, and Askew.  The Board also 
indicated that records from Ft. McClellan, in Alabama, should 
specifically be sought.  In a March 1996 Travel Board hearing 
at the RO before the undersigned Board Member, the veteran 
had indicated that her left ankle and left foot problems had 
been treated at Ft. McClellan.

A form associated with the veteran's claims file indicated 
that the RO filed a request in December 1996 for any 
additional service medical records.  The RO subsequently 
received records of inpatient treatment of the veteran in 
1983 and 1984, during her service at Ft. Polk, in Louisiana.  
Annotations, dated in April 1997, on the RO's request for 
evidence indicated that outpatient treatment records had not 
yet been retired to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The records now associated 
with the claims file still do not include any records of 
treatment in 1980 or 1981, nor any records of outpatient 
treatment.  In interest of making thorough efforts to obtain 
all existing service medical records, the RO should make 
another request to NPRC for all of the veteran's service 
medical records.  If NPRC indicates that outpatient records 
are not located at NPRC, the RO should inquire as to where 
such records are currently located.  The RO should then 
request the records from that source.

The records in the claims file do not indicate that the 
veteran has received any recent VA medical examination that 
addressed the current condition of her left ankle and foot.  
The RO should schedule the veteran for an examination for 
that purpose.  The veteran also has not had a recent VA 
examination to determine her current condition with respect 
to her service-connected hepatitis C.  She should receive 
such an examination in order to gather evidence relevant to 
her claim for a higher, compensable initial disability rating 
for hepatitis C.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
medical examinations to determine the 
current condition of her left ankle and 
left foot, including the plantar surface 
of the foot, and to determine her current 
condition with respect to her previously 
diagnosed hepatitis C.  The claims folder 
should be made available to each examiner 
for review before each examination.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  If 
the sources contacted indicate that some 
of the veteran's service medical records 
have not yet been retired to NPRC, the RO 
should seek those records through the 
sites where the treatment was provided, 
and at any other possible location for 
the records that is identified by NPRC or 
the treating facilities. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



